— In an action to recover damages for personal injuries, etc., the defendants Gulf & Western Industries, Inc., and the E. W. Bliss Division of Gulf & Western Manufacturing Company, sued herein as E. W. Bliss Company, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Rubenfeld, J.), dated November 29, 1984, as granted that branch of the defendant Western Electric Company, Inc.’s motion which was to dismiss their cross claim against it.
Order affirmed insofar as appealed from, with costs.
We have examined the allegations of the plaintiffs’ second amended complaint, appellants’ cross claim against Western Electric Company, Inc. (hereinafter Western Electric), appellants’ bill of particulars as to their cross claim and all of the evidence in the record and conclude that there is no evidentiary basis for a claim by appellants for indemnification from Western Electric. Special Term correctly concluded that the appellants’ cross claim is no more than one for contribution and that that claim is barred by virtue of the release given to Western Electric by the plaintiffs in return for valuable consideration (County of Westchester v Becket Assoc., 102 AD2d 34, affd 66 NY2d 642; General Obligations Law § 15-108 [b]). Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur.